OPINION OF THE COURT
FLAHERTY, Justice.
Appellant Delbert Orr Africa was summarily adjudged guilty of direct criminal contempt under 42 Pa.C.S.A. § 4131(3) on three dates, June 6, June 22 and August 28, 1979 during a lengthy hearing on a motion to suppress evidence. On direct appeal to this Court, appellant contends that (1) the evidence does not support his convictions and (2) because the time to be served for the three convictions runs consecutively and is hence in excess of six months incarceration, he is entitled to the opportunity for a jury trial.
After a thorough review of the record and the issues involved, we conclude that appellant’s arguments are without merit.
Judgment of sentence affirmed.